DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 – 9 and 11 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 9 and 11 – 20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 11 and 17, the primary reason for allowance is the inclusion of "analyze the historical resource event data to determine a resource event pattern associated with the user, wherein the resource event pattern is defined by (i) resource events conducted with a same resource recipient, and (ii) a timing pattern for when the resource events are conducted with the resource recipient, determine an optimal time period prior to a next occurrence of a time within the timing pattern for communicating a first electronic communication to the user, wherein the first electronic communication is configured to provide the user notice of (i) the next occurrence of the time within the timing pattern, and (ii) an impending resource event with the resource recipient,[[;]] and generate and communicate, within the optimal time period, the first electronic communication to the user, determine that the next occurrence of the time 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES M SWIFT/Primary Examiner, Art Unit 2196